        Case 3:20-cv-04439-JSC Document 24 Filed 09/11/20 Page 1 of 10



 1     JORDAN ETH (CA SBN 121617)
       JEth@mofo.com
 2     PHILIP T. BESIROF (CA SBN 185053)
       PBesirof@mofo.com
 3     CHRISTIN J. HILL (CA SBN 247522)
       CHill@mofo.com
 4     MORRISON & FOERSTER LLP
       425 Market Street
 5     San Francisco, California 94105-2482
       Telephone: 415.268.7000
 6     Facsimile: 415.268.7522
       Counsel for Defendants Lawrence J. Ellison, Safra A. Catz,
 7     Jeffrey O. Henley, Jeffrey S. Berg, Michael J. Boskin, Bruce R.
       Chizen, George H. Conrades, Rona A. Fairhead, Renée J.
 8     James, Charles (Wick) Moorman IV, Leon E. Panetta, William
       G. Parrett, Naomi O. Seligman, and Vishal Sikka
 9
       KAREN G. JOHNSON-MCKEWAN (CA SBN 121570)
10     kjohnson-mckewan@orrick.com
       WARRINGTON S. PARKER III (CA SBN 148003)
11     wparker@orrick.com
       KENNETH P. HERZINGER (CA SBN 209866)
12     kherzinger@orrick.com
       ALEXANDER K. TALARIDES (CA SBN 268068)
13     atalarides@orrick.com
       ORRICK, HERRINGTON & SUTCLIFFE LLP
14     405 Howard St.
       San Francisco, California 94105
15     Telephone: 415.773.5700
       Facsimile: 415.773.5759
16     Counsel for Nominal Defendants Oracle Corporation and
       Oracle America, Inc.
17
                                   UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                       SAN FRANCISCO DIVISION
20
       R. ANDRE KLEIN, et al.,                            Lead Case No. 3:20-cv-04439-JSC
21
                             Plaintiffs,
22                                                        DEFENDANTS’ STATEMENT IN
              v.                                          RESPONSE TO THE COURT’S ORDER
23                                                        REQUESTING DEFENDANTS TO
       LAWRENCE J. ELLISON, et al.,                       RESPOND TO PLAINTIFFS’
24                                                        ADMINISTRATIVE MOTION TO
                             Defendants.                  CONSIDER WHETHER CASES
25                                                        SHOULD BE RELATED (DKT. NO. 23)

26                                                        (Civil L.R. 3-12)

27                                                        The Honorable Jacqueline Scott Corley
28

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S ORDER
     Case No. 20-cv-4439
           Case 3:20-cv-04439-JSC Document 24 Filed 09/11/20 Page 2 of 10



 1            On August 17, 2020, Plaintiffs R. Andre Klein and Kathleen Dinsmore filed an

 2    Administrative Motion to Consider Whether Cases Should Be Related (Dkt. No. 20, 1 the

 3    “Motion”), which sought to relate the recently filed derivative action, Sherman v. Ellison, Case

 4    No. 20-cv-05255-DMR (the “Sherman Action”), to the earlier-filed derivative action, Klein v.

 5    Ellison, Case No. 20-cv-4439-JSC (the “Klein Action”). On August 21, 2020, Plaintiff Alison

 6    Sherman filed an Opposition (Dkt. No. 21, the “Opposition”) to the Motion. On September 3,

 7    2020, the Court issued an Order Requesting Defendants to Respond to Plaintiffs’ Administrative

 8    Motion to Consider Whether Cases Should Be Related. (Dkt. No. 23.)

 9            Defendants Lawrence J. Ellison, Safra A. Catz, Jeffrey O. Henley, Jeffrey S. Berg,

10    Michael J. Boskin, Bruce R. Chizen, George H. Conrades, Rona A. Fairhead, Renée J. James,

11    Charles (Wick) Moorman IV, Leon E. Panetta, William G. Parrett, Naomi O. Seligman, and

12    Vishal Sikka (the “Director Defendants”), and Nominal Defendants Oracle Corporation and

13    Oracle America, Inc. (together “Oracle”) submit this statement in response to the Court’s request.

14    I.      INTRODUCTION

15            In these shareholder derivative actions, both the Klein and Sherman plaintiffs

16    (“Plaintiffs”) seek to invoke this Court’s equitable power to appoint them as representatives of

17    Oracle responsible for conducting litigation on its behalf. In bringing these derivative actions,

18    Plaintiffs do not seek relief for personal harms. Instead, they both purport to act in the best

19    interest of Oracle and seek relief on the Company’s behalf.

20            The Klein and Sherman actions are related under Local Rule 3-12(a) because (1) they

21    “concern substantially the same parties, property, transaction or event,” and (2) “there will be an

22    unduly burdensome duplication of labor and expense or conflicting results if the cases are

23    conducted before different Judges.” L.R. 3-12(a). Both actions concern the same parties and the

24    same events. Both actions are purportedly brought on behalf of Oracle against members of

25    Oracle’s Board of Directors, alleging breaches of fiduciary duty and purportedly misleading

26

27            1
              Unless otherwise noted, “Dkt. No.” refers to documents filed in Klein v. Ellison, Case
      No. 20-cv-4439-JSC.
28

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S ORDER                                                     1
     Case No. 20-cv-4439
        Case 3:20-cv-04439-JSC Document 24 Filed 09/11/20 Page 3 of 10



 1    proxy statements concerning Oracle’s commitment to diversity and the merits of a shareholder

 2    proposal regarding a pay equity report. The core legal and factual allegations in the Sherman

 3    Action—including all of the alleged misstatements—are duplicative of allegations in the Klein

 4    Action. Both actions also seek substantially the same relief: a judicial finding that Plaintiffs’

 5    failure to bring a pre-suit demand on Oracle’s Board is excused; implementation of corporate

 6    governance changes, including a shareholder vote that would allow for publication of a pay equity

 7    report; and monetary damages to be paid by the Director Defendants to Oracle for the Director

 8    Defendants’ alleged breach of fiduciary duties. It is not in Oracle’s best interest for substantively

 9    identical derivative actions to be litigated simultaneously before multiple judges, with multiple

10    complaints, and with potentially inconsistent results.

11           For these reasons, and in the interest of judicial efficiency and to avoid the risk of

12    inconsistent judgments, these shareholder derivative actions should be related pursuant to Local

13    Rule 3-12.

14    II.    RELEVANT BACKGROUND

15           A.      The Klein Action

16           On July 2, 2020, Plaintiff Andre Klein filed a derivative action on behalf of nominal

17    defendant Oracle against all fourteen members of Oracle’s Board of Directors. (Dkt. No. 1.) On

18    July 10, 2020, a second putative derivative plaintiff, Kathleen Dinsmore, filed a virtually identical

19    complaint in this Court. (Case No. 4:20-cv-04602-KAW, Dkt. No. 1.) The law firms of Bottini

20    & Bottini, Inc. (“Bottini”) and Renne Public Law Group (“Renne”) are counsel for the plaintiff in

21    both cases. On July 21, 2020, the parties filed a Stipulation and [Proposed] Order Consolidating

22    Related Actions and Request for Appointment of Lead Counsel for Plaintiffs. (Dkt. No. 7.) The

23    Stipulation requested the consolidation of all subsequently filed related cases under the Klein

24    case, and the appointment of Bottini and Renne as Lead Counsel for Plaintiffs in the Consolidated

25    Action. (See id. at ¶¶ 4-6.) Defendants took no position on the appointment of Lead Counsel.

26    (Id. at ¶ 6.) On July 22, 2020, the Court granted the Stipulation, ordered consolidation of all

27    related cases, and appointed Bottini and Renne as Lead Counsel. (Dkt. No. 8.)

28           Plaintiffs Klein and Dinsmore (together the “Klein Plaintiffs”) filed the operative

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S ORDER                                                       2
     Case No. 20-cv-4439
            Case 3:20-cv-04439-JSC Document 24 Filed 09/11/20 Page 4 of 10



 1    Consolidated Shareholder Derivative Complaint (the “Klein Complaint”) on August 21, 2020.

 2    (Dkt. No. 21.) The Klein Complaint concedes that the Klein Plaintiffs did not make a demand on

 3    Oracle’s Board to initiate the action, and alleges that demand would be futile because (1) the

 4    Officer Defendants (Ellison, Catz, and Henley) face a substantial likelihood of liability and (2) at

 5    least four of the other directors are not independent of Mr. Ellison. (See Klein Complaint ¶¶ 225,

 6    227, 231-246.)

 7             The Klein Complaint broadly alleges that the Director Defendants misled shareholders

 8    about the Company’s commitment to diversity. In making these allegations, the Klein Complaint

 9    relies heavily on unproven allegations made in two pending lawsuits: (1) a suit by the

10    Department of Labor (“DOL”) alleging Oracle engaged in pay and hiring discrimination against

11    women and minorities; and (2) a class action lawsuit filed in San Mateo County Superior Court

12    alleging that Oracle paid women less than men. (See Klein Complaint ¶¶ 8, 78-87, 94-95.) The

13    Klein Complaint also cites a November 22, 2019 letter sent by a group of U.S. lawmakers to

14    Oracle regarding the racial diversity of its Board of Directors. (Klein Complaint ¶¶ 8, 74-76, 94.)

15             The Klein Plaintiffs allege that a series of statements made in Oracle’s 2018 and 2019

16    Proxy Statements were false and misleading. These statements concern the Board’s

17    “commitment” to diversity, including statements opposing shareholder proposals seeking the

18    publication of a “pay equity report.” For example:

19                •    “[W]e are committed to ensuring that we do not discriminate on the basis of
                       gender in our compensation programs, and we are further committed to diversity
20
                       and inclusion in our workforce.” (Klein Complaint ¶ 123 (emphasis in original).)
21
                  •    “We believe a diverse workforce enables us to better anticipate and meet our
22                     customers’ changing needs in a fast‐paced global economy and deliver greater
                       value to our stockholders.” (Id.)
23
                  •    “Diversity and inclusion in our workforce starts at the top.” (Id.)
24
                  •    “In addition to fostering diversity and inclusion at Oracle, we support efforts to
25                     build a future pipeline of diverse talent in the technology industry globally.” (Id.)
26             The Klein Complaint asserts five “causes of action”: (1) a common law breach of
27    fiduciary duty claim, against all of the Director Defendants (Id. ¶¶ 289-292); (2) a common law
28    ///

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S ORDER                                                        3
     Case No. 20-cv-4439
        Case 3:20-cv-04439-JSC Document 24 Filed 09/11/20 Page 5 of 10



 1    aiding and abetting breach of fiduciary duty claim, against all Director Defendants (Id. ¶¶ 293-

 2    297); (3) a common law abuse of control claim, against Defendants Ellison and Catz (Id. ¶¶ 298-

 3    302); (4) a common law claim for unjust enrichment, against all Director Defendants (Id. ¶¶ 303-

 4    307); and (5) a claim for violations of Section 14(a) of the Exchange Act based on Oracle’s 2018

 5    and 2019 Proxies, against all Director Defendants. (Id. ¶¶ 308-314.)

 6           The Klein Plaintiffs seek monetary damages for their state law claims, as well as corporate

 7    governance changes, including a shareholder vote on proposals that would require the resignation

 8    of three current directors, to be replaced with “two Black persons and one other minority”;

 9    replacing Mr. Ellison as Chairman; publication of an annual Pay Equity Report; creation of a

10    $700 million fund to hire Black and minority employees; and replacement of Ernst & Young as

11    Oracle’s auditor. (See Klein Complaint pp. 110-113.)

12           B.      The Sherman Action

13           On July 30, 2020, Plaintiff Alison Sherman filed a derivative action on behalf of nominal

14    defendant Oracle against the same fourteen members of Oracle’s Board of Directors that are

15    named in the Klein Action. (See Sherman Dkt. No. 1, the “Sherman Complaint”.) Like the Klein

16    Complaint, the Sherman Complaint admits that the Plaintiff did not make a pre-suit demand on

17    the Board, and alleges that demand would be futile because the Director Defendants face a

18    substantial likelihood of liability and because a majority of the Board is not independent of Mr.

19    Ellison. (Sherman Complaint ¶¶ 99, 109-122.)

20           Like the Klein Complaint, the Sherman Complaint alleges that the Director Defendants

21    misled shareholders about the Company’s commitment to diversity, and specifically that the

22    Director Defendants made misleading statements in Oracle’s 2019 Proxy Statement when

23    opposing the shareholder proposal seeking publication of a pay equity report. All of the

24    challenged statements in the Sherman Action, which include the four statements excerpted above,

25    are challenged in the Klein Action. 2 (See id. ¶ 71.)

26
             2
              The Klein Complaint challenges statements in Oracle’s 2018 and 2019 Proxy
27    Statements. The Sherman Complaint only challenges statements in Oracle’s 2019 Proxy
      Statement.
28

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S ORDER                                                    4
     Case No. 20-cv-4439
        Case 3:20-cv-04439-JSC Document 24 Filed 09/11/20 Page 6 of 10



 1           Like the Klein Complaint, the Sherman Complaint relies heavily on unproven allegations

 2    from the DOL litigation and the San Mateo County Superior Court class action alleging

 3    employment discrimination. (Id. ¶¶ 33-41.) And like the Klein Complaint, the Sherman

 4    Complaint cites the November 22, 2019 letter sent by a group of U.S. lawmakers to Oracle

 5    regarding the racial diversity of its Board of Directors. (Id. ¶ 42.)

 6           Based on these allegations, as well as materials obtained through a “books and records”

 7    demand made pursuant to Section 220 of Delaware General Corporation Law, the Sherman

 8    Complaint asserts four “claims for relief”: (1) a common law breach of fiduciary duty claim,

 9    against all of the Director Defendants (Id. ¶¶ 155-164); (2) a common law claim for waste of

10    corporate assets, against all Director Defendants (Id. ¶¶ 165-168); (3) a common law claim for

11    unjust enrichment, against all Director Defendants (Id. ¶¶ 169-172); and (4) a claim for violations

12    of Section 14(a) of the Exchange Act based on Oracle’s 2019 Proxy Statement, against all

13    Director Defendants. (Id. ¶¶ 173-183.)

14           Like the Klein Complaint, the Sherman Complaint seeks monetary damages, as well as

15    corporate governance changes, including a shareholder vote concerning a pay equity report.

16    (Sherman Complaint pp. 41-42.)

17    III.   ARGUMENT

18           A.      Both Derivative Actions Concern Substantially the Same Parties and Events.

19           The Sherman and Klein Actions are “related” because they involve substantially the same

20    parties and same events, and seek substantially similar remedies. Accordingly, the actions meet

21    the standard for relation set out in Local Rule 3-12(a).

22           The Sherman and Klein Actions involve the same parties. Both complaints name as

23    defendants the same fourteen individual defendants. Both actions are brought by purported

24    Oracle stockholders who seek to bring the litigation on Oracle’s behalf. Thus, “even though both

25    actions involve different representative plaintiffs, because they are derivative suits, they both

26    have the same real party in interest [the corporation].” In re CytRx Corp. Stockholder Deriv.

27    Litig., 14-CV6414-GHK (PJWx), 2015 WL 12745084, at *4 (C.D. Cal. Jan. 8, 2015) (citing

28    Clark v. Lacy, 376 F.3d 682, 686 (7th Cir. 2004)).

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S ORDER                                                     5
     Case No. 20-cv-4439
        Case 3:20-cv-04439-JSC Document 24 Filed 09/11/20 Page 7 of 10



 1            Both actions are based on substantially the same factual allegations. Both actions allege

 2    that the Director Defendants violated federal securities law and breached their fiduciary duties by

 3    affirming a commitment to diversity in Oracle’s 2019 Proxy Statement. Both actions draw from

 4    the DOL litigation, the San Mateo County Superior Court class action, and the Congressional

 5    letter in asserting that the Director Defendants misrepresented the Company’s commitment to

 6    diversity. Moreover, all of the alleged misstatements in the Sherman Action are challenged in the

 7    Klein Action. The substantial overlap between the actions warrants relating the two actions.

 8    See Berkowitz v. Fodor, No. 06-CV-05353 JW, 2006 WL 3365587, at *1 (N.D. Cal. Nov. 20,

 9    2006) (consolidating two related derivative actions where “[t]he core issue of both cases [was]

10    whether executives at [the company] breached their fiduciary duties”); Zakinov v. Ripple Labs,

11    Inc., No. 18-CV-06753-PJH, 2020 WL 2768966, at *3 (N.D. Cal. May 28, 2020) (relating two

12    securities class actions where their claims rested “upon the exact same purported misstatements

13    by defendants”).

14            Plaintiff Sherman concedes that the actions “appear related at first glance” (Opp. at 4), but

15    argues that the two actions are not related because the Klein Action arises from the “social justice

16    movement raging across America,” and “ask[s] this Court to legislate, their desired changes

17    within Oracle (e.g. remove white directors and replace them with black directors).” (Opp. at 1.)

18    Plaintiff Sherman’s argument ignores that the two actions seek substantially similar relief. Like

19    the Klein Action, the Sherman Action seeks to “legislate” corporate governance changes through

20    derivative litigation, including by demanding a shareholder vote that would allow for publication

21    of a pay equity report. Both actions also seek monetary damages against the Director Defendants,

22    and in favor of Oracle, for the Directors’ alleged breach of fiduciary duties. These similarities

23    strongly support relating the cases. See Pepper v. Apple Inc., No. 11-CV-06714-YGR, 2019 WL

24    4783951, at *2 (N.D. Cal. Aug. 22, 2019) (“[T]he fact that both sets of plaintiffs seek injunctive

25    relief presents a sufficient risk of inconsistent results to warrant relation.”).

26            In any event, there is no requirement—and Plaintiff Sherman cites no authority holding—

27    that related actions must present identical theories. Rather, cases are related under Local Rule 3-

28    12 where they “concern substantially the same parties, property, transaction or event.” Here, the

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S ORDER                                                       6
     Case No. 20-cv-4439
            Case 3:20-cv-04439-JSC Document 24 Filed 09/11/20 Page 8 of 10



 1    actions involve the same real parties in interest, and the core allegations of both actions are

 2    substantially the same—that the Director Defendants falsely represented a commitment to

 3    diversity. These commonalities satisfy the requirements of Local Rule 3-12. See Panjwani v.

 4    MobileIron, Inc., No. 15-CV-01984-SC, 2015 WL 5785543, at *2 (N.D. Cal. Oct. 5, 2015)

 5    (relating cases with differences in the parties, legal bases for the claims, and timeframes because

 6    the “core of the[] claims” was the same and “information related to one (set of) case(s) would be

 7    of interest and [is] likely to be implicated in discovery with respect to the other case(s)”). Finally,

 8    Plaintiff Sherman argues that the fact that she sent a shareholder books and records demand

 9    before filing her complaint supports a finding that the cases are not related. (Opp. at 4.) But this

10    has nothing to do with whether the cases are related. That Plaintiff Sherman employed a

11    procedure for obtaining documents before filing suit is irrelevant to whether the cases are related

12    under Local Rule 3-12.

13             B.     Relating the Actions Will Avoid Duplication and Waste of Judicial Resources.

14             Simultaneous litigation of duplicative derivative actions before two judges would make no

15    sense. It would lead to unduly burdensome duplication of party and judicial labor and expense

16    and create the unseemly risk of conflicting results if the cases were conducted before different

17    judges. Each case presents the threshold issue of whether the Plaintiffs lack standing to proceed

18    with a derivative action where they did not make a pre-suit demand on Oracle’s Board. In each

19    case, the court will evaluate whether a majority of the Director Defendants face a substantial

20    likelihood of liability for identical alleged misstatements in Oracle’s Proxy and whether the Board

21    is “beholden” to Mr. Ellison. Were these issues to be decided by different judges, there is a

22    substantial risk of conflicting results. See In re Facebook Privacy Litig., No. C 10-02389-JW,

23    2010 WL 5387616, at *1 (N.D. Cal. Dec. 21, 2010) (“In light of the substantial similarity of

24    parties, events and causes of action, the Court finds that there is a risk of ‘an unduly burdensome

25    duplication of labor and expense or conflicting results if the cases are conducted before different

26    judges.’”). Relating the cases will also facilitate case management, as the same parties and legal

27    teams will be dealing with substantially the same issues.

28    ///

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S ORDER                                                         7
     Case No. 20-cv-4439
            Case 3:20-cv-04439-JSC Document 24 Filed 09/11/20 Page 9 of 10



 1             C.     Relating the Actions Is in Oracle’s Best Interest.

 2             Oracle—not Plaintiff Klein or Plaintiff Sherman—is the real party in interest in these

 3    actions. It is not in Oracle’s interest for substantively identical derivative actions to be litigated

 4    simultaneously before multiple judges, with multiple complaints, and with potentially

 5    inconsistent results. See, e.g., Sabbag v. Cinnamon, No. 5:10-CV-02735-JF (HRL), 2010 WL

 6    8470477, at *8 (N.D. Cal. Dec. 10, 2010) (“Proceeding with two separate derivative actions, each

 7    seeking to remedy the same wrongs, serves only to injure the corporation and its shareholders by

 8    forcing the corporation to incur duplicative litigation expenses.”); CytRx, 2015 WL 12745084, at

 9    *5; Ash v. Alexander, No. 99 Civ. 3820(JSR), 2000 WL 20704, at *3 (S.D.N.Y. Jan. 12, 2000)

10    (“[B]oth actions are derivative shareholder suits arising out of the same events and involving

11    overlapping claims. Continuation of both suits . . . risks inconsistent findings with respect to the

12    real party in interest in both actions”). Further, if these cases were to proceed to discovery,

13    plaintiffs in both cases almost certainly would seek to depose each defendant, compelling

14    Oracle’s officers and directors to sit for overlapping and duplicative depositions, and taking time

15    away from their duties as officers and directors. These risks, and the undue burden of litigating

16    substantively identical parallel claims, justify relating cases filed within the same district. Indeed,

17    “[i]t would be unfair” to require Oracle to litigate “similar lawsuits in two Divisions of the same

18    court at the same time.” In re Leapfrog Enters., Inc. Sec. Litig., No. 03-CV-05421 RMW, 2005

19    WL 5327775, at *1 (N.D. Cal. July 5, 2005).

20    IV.      CONCLUSION

21             For the reasons above, Oracle and the Director Defendants respectfully request that the

22    Court enter an order relating the Sherman Action to the earlier-filed Klein Action pursuant to

23    Local Rule 3-12.

24    ///

25    ///

26    //

27    //

28    /

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S ORDER                                                         8
     Case No. 20-cv-4439
       Case 3:20-cv-04439-JSC Document 24 Filed 09/11/20 Page 10 of 10



 1     Dated: September 11, 2020               JORDAN ETH
                                               PHILIP T. BESIROF
 2                                             CHRISTIN J. HILL
                                               MORRISON & FOERSTER LLP
 3

 4
                                                By:     /s/ Jordan Eth
 5                                                     JORDAN ETH
 6                                             Counsel for Defendants Lawrence J. Ellison, Safra
                                               A. Catz, Jeffrey O. Henley, Jeffrey S. Berg, Michael
 7                                             J. Boskin, Bruce R. Chizen, George H. Conrades,
                                               Rona A. Fairhead, Renée J. James, Charles (Wick)
 8                                             Moorman IV, Leon E. Panetta, William G. Parrett,
                                               Naomi O. Seligman, and Vishal Sikka
 9

10     Dated: September 11, 2020               KAREN G. JOHNSON-MCKEWAN
                                               WARRINGTON S. PARKER III
11                                             KENNETH P. HERZINGER
                                               ALEXANDER K. TALARIDES
12                                             ORRICK, HERRINGTON & SUTCLIFFE LLP

13

14                                              By:      /s/ Alexander K. Talarides
                                                       ALEXANDER K. TALARIDES
15
                                               Counsel for Nominal Defendants Oracle
16                                             Corporation and Oracle America, Inc.
17

18                                         ECF ATTESTATION
19             I, Jordan Eth, am the ECF User whose ID and password are being used to file the

20    foregoing document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that concurrence in

21    the filing of the document has been obtained from each of the other Signatories.

22

23    Dated:    September 11, 2020              By:     /s/ Jordan Eth
                                                       JORDAN ETH
24

25

26

27

28

     DEFENDANTS’ STATEMENT IN RESPONSE TO COURT’S ORDER                                                  9
     Case No. 20-cv-4439
